There is no basis for disturbing the court’s award of temporary maintenance. In calculating the award, the court correctly applied the formula set forth in Domestic Relations Law § 236 (B) (5-a) (c) (1) (see Khaira v Khaira, 93 AD3d 194, 197 [1st Dept 2012]). The court considered numerous statutory factors and found that the statutory presumptive or guideline amount of temporary maintenance of $1,959.86 per month was “unjust or inappropriate” (Domestic Relations Law § 236 [B] [5-a] [e] [1]). The court set forth the amount of the unadjusted presumptive award, the factors it considered, and the reasons that it adjusted the presumptive award (§ 236 [B] [5-a] [e] [2]). The court providently exercised its discretion in imputing gross annual income to defendant in the amount of $90,000, given defendant’s past work experience and educational background (see Hickland v Hickland, 39 NY2d 1, 5 [1976], cert denied 429 US 941 [1976]).
The court’s award of $10,000 to defendant’s attorney for interim counsel fees, rather than the $25,000 defendant requested, was a provident exercise of discretion (see Domestic Relations Law § 237 [a]). Although defendant is the less monied *482spouse, this divorce action is unlikely to be prolonged, as the parties have little marital assets and no children.
We have considered defendant’s remaining contentions and find them unavailing. Concur — Gonzalez, P.J., Mazzarelli, Acosta and Román, JJ.